Case 6:20-cv-00490-ADA Document 98-1 Filed 08/04/21 Page 1 of 12




             EXHIBIT A
CaseCase: 20-2009    Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 1 08/04/21
                                       Filed Filed: 08/03/2021
                                                       Page 2 of 12




        United States Court of Appeals
            for the Federal Circuit
                      ______________________

                      ANDRA GROUP, LP,
                       Plaintiff-Appellant

                                v.

      VICTORIA'S SECRET STORES, L.L.C., VICTORIA'S
       SECRET STORES BRAND MANAGEMENT, INC.,
           VICTORIA'S SECRET DIRECT BRAND
          MANAGEMENT, LLC, L BRANDS, INC.,
                    Defendants-Appellees
                   ______________________

                            2020-2009
                      ______________________

        Appeal from the United States District Court for the
     Eastern District of Texas in No. 4:19-cv-00288-ALM-KPJ,
     Judge Amos L. Mazzant, III.
                      ______________________

                     Decided: August 3, 2021
                     ______________________

        MAEGHAN WHITEHEAD, Griffith Barbee PLLC, Dallas,
     TX, argued for plaintiff-appellant. Also represented by
     CASEY GRIFFITH.

         RICHARD WILLIAM MILLER, Ballard Spahr LLP, At-
     lanta, GA, argued for defendants-appellees. Also repre-
     sented by LYNN E. RZONCA, Philadelphia, PA.
                     ______________________
CaseCase: 20-2009    Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 2 08/04/21
                                       Filed Filed: 08/03/2021
                                                       Page 3 of 12




     2           ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC



         Before REYNA, MAYER, and HUGHES, Circuit Judges.
     HUGHES, Circuit Judge.
         Andra Group, LP appeals the district court’s grant in
     part of the Defendants’ motion to dismiss for improper
     venue. Because we find that venue is improper in the East-
     ern District of Texas as to the three dismissed defendants
     under 28 U.S.C. § 1400(b), we affirm.
                                    I
          Defendants are related companies. Andra Grp., LP v.
     Victoria’s Secret Stores, LLC, No. 4:19-cv-288, 2020 WL
     1465894 at *1 (E.D. Tex. Mar. 26, 2020) (Decision).
     L Brands, Inc. (LBI) is the corporate parent of several re-
     tailers in the apparel and home product field. Id. This case
     involves the parent LBI and several Victoria’s Secret enti-
     ties: (1) Victoria’s Secret Stores, LLC (Stores) operates the
     physical Victoria’s Secret stores; (2) Victoria’s Secret Direct
     Brand Management, LLC (Direct) manages the victori-
     assecret.com website and the Victoria’s Secret mobile ap-
     plication; and (3) Victoria’s Secret Stores Brand
     Management, Inc. (Brand) creates Victoria’s Secret
     branded intimate apparel and beauty products. Id. “LBI’s
     subsidiaries each maintain their own corporate, partner-
     ship, or limited liability company status, identity, and
     structure.” Id. Each Defendant is incorporated in Dela-
     ware. Andra Grp., LP v. Victoria’s Secret Stores, LLC,
     No. 4:19-cv-288, 2020 WL 2478546, at *2 (E.D. Tex.
     Feb. 24, 2020) (Report and Recommendation), report and
     recommendation adopted, Decision, 2020 WL 1465894.
     LBI, Direct, and Brand (collectively, the Non-Store Defend-
     ants) do not have any employees, stores, or any other phys-
     ical presence in the Eastern District of Texas (the District).
     Id. at *3. Stores operates at least one retail location in the
     District. Id. at *5.
         In April 2019, Andra sued Defendants for infringement
     of U.S. Patent No. 8,078,498 (the ’498 patent), which claims
CaseCase: 20-2009    Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 3 08/04/21
                                       Filed Filed: 08/03/2021
                                                       Page 4 of 12




     ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC         3



     inventions directed to displaying articles on a webpage, in-
     cluding applying distinctive characteristics to thumbnails
     and displaying those thumbnails in a “master display
     field.” ’498 patent 11:27–42. [J.A. 56] Andra’s infringe-
     ment claims are directed to the victoriassecret.com web-
     site, related sites, and smartphone applications that
     contain similar functionality as the website. Appellant’s
     Br. 3–4.
         Defendants moved to dismiss the infringement suit for
     improper venue under 28 U.S.C. § 1406(a), or in the alter-
     native, to transfer the lawsuit to the Southern District of
     Ohio. Andra filed an amended complaint, and the Defend-
     ants renewed their motion. Report and Recommendation,
     2020 WL 2478546, at *1. Defendants argued that venue
     was improper because Stores did not commit acts of in-
     fringement in the District and the Non-Store Defendants
     did not have regular and established places of business in
     the District.
         The magistrate judge recommended that the Non-Store
     Defendants be dismissed for improper venue but that the
     suit continue against Stores, because testimony by one
     Stores employee supported a finding of the alleged infring-
     ing acts in the District. Id. at *4–5. The magistrate judge
     did not consider transfer, because the parties had only
     briefed the issue of transfer where venue was improper
     against all the Defendants. Id. at *5. The magistrate judge
     discussed a potential division in the case, where venue was
     proper against some Defendants and improper against oth-
     ers, in a telephone conference on February 19, 2020, and
     Andra stated that it would proceed in the District against
     the Defendants who were not dismissed even if some of the
     Defendants were dismissed. Id.
         After reviewing objections by both parties to the mag-
     istrate’s report and recommendation, the district court
     adopted the findings and conclusions of the magistrate
     judge as the findings and conclusions of the court. Decision,
CaseCase: 20-2009    Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 4 08/04/21
                                       Filed Filed: 08/03/2021
                                                       Page 5 of 12




     4          ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC



     2020 WL 1465894 at *1. The district court dismissed the
     Non-Store Defendants without prejudice for improper
     venue on March 26, 2020. In a departure from its earlier
     statement that it would proceed against any Defendants
     who were not dismissed, Andra voluntarily dismissed the
     last remaining Defendant, Stores, and the district court
     subsequently dismissed all remaining claims without prej-
     udice on May 15, 2020. Andra timely filed notice of appeal
     of the dismissal of the Non-Store Defendants for improper
     venue.
                                  II
        “We review de novo the question of proper venue under
     28 U.S.C. § 1400(b).” Westech Aerosol Corp. v. 3M Co.,
     927 F.3d 1378, 1381–82 (Fed. Cir. 2019). “[T]he plaintiff
     has the burden of establishing proper venue under
     28 U.S.C. § 1400(b).” Id.
         28 U.S.C. § 1400(b) provides that “[a]ny civil action
         for patent infringement may be brought in the ju-
         dicial district where the defendant resides, or
         where the defendant has committed acts of in-
         fringement and has a regular and established place
         of business.” A “domestic corporation ‘resides’ only
         in its State of incorporation for purposes of the pa-
         tent venue statute.” TC Heartland LLC v. Kraft
         Foods Grp. Brands LLC, 137 S. Ct. 1514, 1517
         (2017).
         Because each Defendant is incorporated in Delaware,
     no defendant “resides” in Texas for the purpose of patent
     venue. Thus, to establish venue in this case, Andra must
     show that each Defendant committed acts of infringement
     and maintains a regular and established place of business
     in the Eastern District of Texas.
         To show that a defendant has a regular and established
     place of business, there are three requirements: “(1) there
     must be a physical place in the district; (2) it must be a
CaseCase: 20-2009    Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 5 08/04/21
                                       Filed Filed: 08/03/2021
                                                       Page 6 of 12




     ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC          5



     regular and established place of business; and (3) it must
     be the place of the defendant.” In re Cray Inc., 871 F.3d
     1355, 1360 (Fed. Cir. 2017).
         As we stated in Cray, “[t]he Supreme Court has . . . in-
     structed that ‘[t]he requirement of venue is specific and un-
     ambiguous; it is not one of those vague principles which, in
     the interests of some overriding policy, is to be given a lib-
     eral construction.’” Id. at 1361 (second alteration in origi-
     nal) (quoting Schnell v. Peter Eckrich & Sons, Inc., 365 U.S.
     260, 264 (1961)); see also In re Google LLC, 949 F.3d 1338,
     1346 (Fed. Cir. 2020) (“[T]he Supreme Court has cautioned
     against a broad reading of the venue statute.”).
         The parties do not dispute that Stores operates retail
     locations in the District, and whether venue is proper as to
     Stores is not at issue in this appeal. The question is
     whether these Stores locations can be considered “a regular
     and established place of business” of the Non-Store Defend-
     ants. In re Cray, 871 F.3d at 1360. Andra argues that
     Stores locations are “a regular and established place of
     business” of the Non-Store Defendants because Stores em-
     ployees are agents of the Non-Store Defendants, or, alter-
     natively, because the Non-Store Defendants have ratified
     Stores locations as their places of business. We address
     each argument in turn.
                                   A
         “[A] ‘regular and established place of business’ re-
     quires the regular, physical presence of an employee or
     other agent of the defendant conducting the defendant’s
     business at the alleged ‘place of business.’” In re Google,
     949 F.3d at 1345. Because there is no dispute that the Non-
     Store Defendants lack employees in the District, Andra ar-
     gues that Stores employees are agents of LBI, Direct, and
     Brand. Appellant’s Br. 13–14.
         “Agency is the fiduciary relationship that arises
         when one person (a ‘principal’) manifests assent to
CaseCase: 20-2009    Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 6 08/04/21
                                       Filed Filed: 08/03/2021
                                                       Page 7 of 12




     6          ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC



         another person (an ‘agent’) that the agent shall act
         on the principal’s behalf and subject to the princi-
         pal's control, and the agent manifests assent or oth-
         erwise consents so to act.” Restatement (Third) of
         Agency § 1.01 (Am. L. Inst. 2006). “The essential
         elements of agency are (1) the principal’s ‘right to
         direct or control’ the agent’s actions, (2) ‘the mani-
         festation of consent by [the principal] to [the agent]
         that the [agent] shall act on his behalf,’ and (3) the
         ‘consent by the [agent] to act.’” In re Google, 949
         F.3d at 1345 (alterations in original) (quoting
         Meyer v. Holley, 53 U.S. 280, 286 (2003).
         Andra argues that LBI “controls store location workers
     by dictating store operations, hiring, and conduct.” Appel-
     lant’s Br. 16. Andra points to various public filings by LBI
     that speak in broad terms about real estate holdings and
     investments, contends that LBI controls the hiring and fir-
     ing of employees, and argues that because LBI requires
     Stores associates to sign and follow LBI’s Code of Conduct,
     this indicates control over the employees. Andra argues
     that Direct “controls store location workers by dictating
     their handling of returns of merchandise purchased on the
     [Victoria’s Secret] website.” Id. at 18. Finally, Andra ar-
     gues that Stores employees are agents of Brand because
     Brand “‘closely controls the distribution and sales of its
     products’ exclusively available through store locations and
     the [w]ebsite.” Id. at 19 (quoting J.A. 799–801 ¶¶ 11, 13,
     15–16). Andra also contends that Brand’s control over the
     Victoria’s Secret website “strengthens the agency relation-
     ship with [] Brand.” Id. at 19–20.
        We considered a similar agency question in In re
     Google. There, a plaintiff sued Google for patent infringe-
     ment in the Eastern District of Texas, alleging that venue
     was proper based on the presence of several Google Global
     Cache servers in the District. In re Google, 949 F.3d at
     1340. Google did not own the datacenters where the servers
     were hosted but contracted with two internet service
CaseCase: 20-2009    Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 7 08/04/21
                                       Filed Filed: 08/03/2021
                                                       Page 8 of 12




     ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC         7



     providers (ISPs) in the district to host the servers. Id. The
     contracts included several limitations including: restrict-
     ing “the ISPs’ ability to relocate the servers without
     Google’s permission,” limiting unauthorized access to the
     space used by Google’s servers, requiring the ISPs to pro-
     vide “installation services,” forbidding the ISPs from ac-
     cessing, using, or disposing of the servers without Google’s
     permission, and requiring the ISPs to provide “remote as-
     sistance services” involving basic maintenance activities
     performed on the servers by the ISP’s on-site technician, if
     requested by Google. Id. at 1340–41.
         The relevant inquiry was “whether the ISPs [were] act-
     ing as Google’s agent.” Id. at 1345. We held that although
     the installation of the servers and provision of mainte-
     nance may suggest an agency relationship, the installation
     activity was a “one-time event for each server” that did not
     constitute the conduct of a “regular and established” busi-
     ness, and “SIT ha[d] not established that the ISPs perform-
     ing the specified maintenance functions [were] conducting
     Google’s business within the meaning of the statute.” Id.
     at 1346.
          Here, as in Google, none of Andra’s arguments are suf-
     ficient to show that Stores employees are agents of the
     Non-Store Defendants. None of the public filings cited by
     Andra demonstrate LBI’s control, because they are docu-
     ments covering all of LBI’s brands. The documents’ use of
     “we” does not convey that “we” means LBI specifically, but
     that “we” could include the individual subsidiary brands,
     like Stores. See J.A. 452, 846. Andra’s contention that LBI
     controls the hiring and firing of store employees is directly
     contradicted by the testimony of the store manager for the
     Plano, Texas store, Lisa Barcelona, who stated during her
     deposition that she, a Stores employee, interviews associ-
     ates and makes offers of employment. J.A. 642–43. She also
     testified that she decides whether to fire employees and
     that she does not need any approval before doing so, and
     that it is she who holds Stores employees at her store
CaseCase: 20-2009    Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 8 08/04/21
                                       Filed Filed: 08/03/2021
                                                       Page 9 of 12




     8          ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC



     accountable for following the Code of Conduct, not LBI.
     Thus, none of the facts alleged by Andra are sufficient to
     prove that Stores employees are agents of LBI, because LBI
     does not have “the right to direct or control” Stores employ-
     ees, an essential element of an agency relationship. In re
     Google, 949 F.3d at 1345.
          Additionally, while Stores locations accepting returns
     of Direct merchandise purchased on the website is a service
     that may benefit Direct, Andra has not shown that Direct
     controls this process. This one discrete task is analogous to
     the ISPs’ installation and maintenance of the servers in
     Google, which we found insufficient to establish an agency
     relationship. Id. at 1346. Finally, Brand’s close control of
     its products and the website does not equate to “the right
     to direct or control” employees at the physical Stores loca-
     tions in the District. Id. at 1345.
         For the above reasons, we agree with the district court
     that Andra has not established that any of the Non-Store
     Defendants exercise the degree of control over Stores em-
     ployees required to find an agency relationship.
                                  B
         Andra’s second venue theory is that the Non-Store De-
     fendants ratified Stores locations as their own places of
     business such that Non-Store Defendants may be said to
     maintain a regular and established place of business in the
     District.
         A threshold inquiry when determining whether the
     place of business of one company can be imputed to an-
     other, related company is whether they have maintained
     corporate separateness. If corporate separateness has not
     been maintained, the place of business of one corporation
     may be imputed to the other for venue purposes. But where
     related companies have maintained corporate separate-
     ness, the place of business of one corporation is not imputed
     to the other for venue purposes. See Cannon Mfg. Co. v.
Case Case: 20-2009   Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 9 08/04/21
                                       Filed Filed: 08/03/2021
                                                      Page 10 of 12




      ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC            9



      Cudahy Packing Co., 267 U.S. 333, 334–35 (1925); 14D
      Charles Alan Wright & Arthur R. Miller, Federal Practice
      and Procedure § 3823 & nn.25–26 (4th ed.).
          Andra does not argue that the Defendants have not
      maintained corporate separateness. Andra contends that
      each of the Non-Store Defendants has ratified the retail
      stores as its own based on the criteria outlined in In re
      Cray, including “whether the defendant owns or leases the
      place, or exercises other attributes of possession or control
      over the place,” “the storing of materials at a place in the
      district so that they can be distributed or sold from that
      place,” and the “defendant’s representations that it has a
      place of business in the district.” 871 F.3d at 1363.
          Andra argues (1) that LBI has ratified store locations
      through its control over store operations and by holding out
      store locations as its own; (2) that Direct has ratified store
      locations by allowing merchandise purchased online to be
      returned in stores and by directing customers to store loca-
      tions using the “Find a Store” feature; and (3) that Brand
      has ratified store locations by distributing and selling its
      merchandise from Store locations and because it is listed
      as the registrant for the Victoria’s Secret website.
          But “the mere fact that a defendant has advertised that
      it has a place of business or has even set up an office is not
      sufficient; the defendant must actually engage in business
      from that location.” In re Cray, 871 F.3d at 1364 (emphasis
      added). Andra has not shown that the Non-Store Defend-
      ants actually engage in business at Stores locations. Andra
      asserts that the Non-Store Defendants maintain a “unified
      business model” with Stores, asserting many of the same
      facts it set forth in support of its agency theory, but the fact
      that the entities work together in some aspects, as dis-
      cussed above, is insufficient to show ratification. See In re
      ZTE(USA) Inc., 890 F.3d 1008, 1015 (Fed. Cir. 2018) (hold-
      ing that a contractual relationship between two entities
      “does not necessarily make [the first company’s] call center
CaseCase: 20-2009    Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 10 08/04/21
                                       Filed   Filed: 08/03/2021
                                                        Page 11 of 12




      10         ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC



      ‘a regular and established place of business’ of [the second
      company] in the [district]”).
          Several additional factors weigh against a finding of
      ratification here. The Non-Store defendants do not own or
      lease Stores locations; Stores leases and performs all oper-
      ations at the retail locations. Decision, 2020 WL 1465894
      at *5. The Victoria’s Secret website’s “Find a Store” feature
      points consumers to Stores locations, not Non-Store De-
      fendants locations. J.A. 829. The Non-Store Defendants do
      not display their corporate names in the retail locations.
      Decision, 2020 WL 1465894 at *5. Non-Store Defendants
      carry out different business functions than Stores. Id. And
      the companies’ shared use of “Victoria’s Secret” in their
      name does not detract from the separateness of their busi-
      nesses. Giving “reasoned consideration to all relevant fac-
      tors or attributes of the relationship” between Stores and
      Non-Store Defendants, Andra has not met its burden to
      show that Non-Store Defendants have ratified Stores loca-
      tions as their own places of business such that Non-Store
      Defendants may be said to maintain a regular and estab-
      lished place of business in the District.
                                   III
           All three Cray factors must be met for venue to be
      proper against a defendant. The second Cray factor, a “‘reg-
      ular and established place of business’ requires the regu-
      lar, physical presence of an employee or other agent of the
      defendant conducting the defendant’s business at the al-
      leged ‘place of business.’” In re Google, 949 F.3d at 1345.
      Because Andra has not demonstrated that LBI, Brand, or
      Direct has “the right to direct or control” the actions of
      Store employees, id. at 1346, it has not shown the “regular,
      physical presence of an employee or other agent” of LBI,
      Brand, or Direct in the District. The Defendants have also
      maintained corporate formalities and Andra has not shown
      that Non-Store Defendants ratified Stores locations in the
      District as their own places of business. We therefore
CaseCase: 20-2009    Document:
     6:20-cv-00490-ADA         41 98-1
                        Document    Page: 11 08/04/21
                                       Filed   Filed: 08/03/2021
                                                        Page 12 of 12




      ANDRA GROUP, LP   v. VICTORIA'S SECRET STORES, LLC    11



      affirm the district court’s decision that venue was not
      proper in the District as to the Non-Store Defendants.
                              AFFIRMED
